Citation Nr: 0335894	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-05 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for shrapnel, right 
arm.

3.  Entitlement to service connection for shrapnel wound, 
upper legs.

4.  Entitlement to service connection for a back injury.

6.  Entitlement to service connection for a neck injury.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for a gunshot wound 
injury to the groin.

9.  Entitlement to service connection for inguinal hernia 
repair.

10.  Entitlement to service connection for a left shoulder 
disorder.

11.,  Entitlement to service connecti0on for a left arm 
disorder.

12.  Entitlement to service connection for breathing problems 
including secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1969 to October 
1970, during which time his service records show that he was 
in Southeast Asia serving in the occupational specialty of 
armor crewman [and in armor reconnaissance], and driving a 
light truck.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO in Salt Lake City, UT.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the RO if 
further action is required thereby.





REMAND

The veteran's available service records do not reflect that 
he received medals for being injured in combat.  Nonetheless, 
they do not contain information which would deny that he 
could or should have received such medals.  Moreover, he has 
submitted information from persons in or associated with his 
unit reflecting that the unit was in fact engaged in combat 
under given circumstances in the period when he was there 
attached. 

The veteran has indicated that he wrote to his family about 
his injuries, and has submitted a copy of a letter said to be 
from that time which refers to such experiences.  He has also 
submitted statements from family members to the effect that 
they are aware that he was injured while in Vietnam or 
elsewhere in Southeast Asia.

No further official attempt has been made to verify his 
claimed PTSD stressors or other inservice data.

And there is nothing in the file to reflect that he has ever 
been examined to determine if he has PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2002).

The veteran contends that he has PTSD due to experiences in 
Vietnam.  He has enumerated some of these incidents.  

A primary impediment to a grant of service connection is the 
absence of confirmation of the veteran's alleged combat 
status or verification of an in-service stressor.  These are 
important to the PTSD claim, and need to be clarified.  While 
the Board may undertake certain development pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2) (2002)), the 
circumstances of this case noted above require more 
specialized development that would be more appropriately 
addressed by the RO.  

The RO has sought some additional service records, but has 
apparently never endeavored to confirm stressors through U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
or other offices.  

Certainly a starting point in such a verification may be the 
data provided by others in the unit in coordination with the 
details the veteran has provided in various communications 
both in association with his current claim and in collateral 
documentation, i.e., the letters home or family 
communications of record.  

In that regard, additional data may also be available if the 
veteran were to be adequately and comprehensively informed 
that he needs to have such to support his claim.  However, he 
has never been so informed.

If the veteran's combat status is not confirmed, his 
assertions alone of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 
283 (1994).  

Thus, the RO should obtain a supplemental stressor statement 
from the veteran and if appropriate, provide all relevant 
documents to the U.S. Army Crime Records Center, U.S. Army 
Criminal Investigation Command for the purpose of verifying 
any in-service stressors alleged by the veteran.  Collateral 
sources of information may be provided by him and these 
should be pursued.  

If the veteran's combat status or at least one in-service 
stressor is verified, he should be afforded a VA psychiatric 
examination to determine if the diagnostic criteria for PTSD 
are met and, if so, whether his PTSD is causally linked to 
any verified incident of service. 

With regard to his other disabilities, further development is 
required as well to include evidence of chronic post-service 
problems and the status of current disability.  There is no 
medical opinion in the file which deals with current problems 
as they may or may not relate to his service.

The veteran admittedly had had an inguinal hernia shortly 
before entrance into service as noted on his entrance 
examination.  However, the limited service medical records 
show that in service, he had recurrence.  It is unclear if he 
has any current residuals, and/or if there is any collateral 
evidence that the inservice incident served to aggravate the 
preservice disability.

Finally, except for certain recent clinical evaluations 
including magnetic resonance imagining (MRI) for his cervical 
complaints, the veteran has not been afforded VA examinations 
to determine the nature of current disabilities.

Moreover, during the course of the veteran's appeal, there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

On review of the numerous requirements contained therein, as 
found in both regulations themselves and judicial 
interpretations, the Board finds that the veteran has not 
been afforded adequate notice or other due process in that 
regard, and that he had not been fully informed as to what is 
required to support his case, and the relative responsibility 
and obligation of himself and/or VA to obtain such 
documentation.

The RO should also address whether any additional 
notification or development action is required under 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 1991 & Supp. 2002); 66 
Fed. Reg. 45,620-45,632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As such, 
the veteran should be scheduled to undergo VA examinations to 
ascertain the etiology of any present disorder.

Accordingly, and with due deference to both procedural and 
substantive due process, the Board has no choice but to 
remand the case for the following actions:

1.  Please contact the service department 
for the purpose of collecting all 
pertinent service records of the veteran 
and providing a definitive determination, 
with reference to pertinent supportive 
documentation, as to the veteran's 
service in Southeast Asia, his 
activities, units, locations, campaigns, 
association with combat, awards, etc., 
his personnel file [in addition to the 
portions of his 201 file now of record] 
and  all other documents on file.  
Specifically, the service department 
should be asked to verify the locations 
and actions of the armor combat units to 
which he was apparently assigned.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The RO should ask the veteran to identify 
all VA and non-VA health care providers 
that have treated him for a psychiatric 
disorder, to include PTSD, and all of his 
other claimed disorders, since service to 
the present.  The RO should obtain 
records from each health care provider 
the veteran identifies, whether it is 
private, VA or other.  

3.  If the veteran's alleged combat duty 
is not verified, the RO should ask the 
veteran to submit additional 
corroborating evidence of his claimed in-
service stressors.  The veteran should be 
asked to provide additional information 
concerning the names, whereabouts, etc., 
of his service comrades, including as 
cited above, and if possible, signed, 
dated pertinent information should be 
obtained from them with regard to these 
alleged incidents.

The veteran should be advised that 
meaningful research of his stressors will 
require him to provide the "who, what, 
where and when" of each stressor, to 
include the dates of events already 
described by the veteran.  In particular, 
the veteran should be requested to 
provide the name, rank, unit, and any 
other clarifying information as to the 
identity of any individuals involved in 
the alleged stressful events, including 
the names of casualties.  The veteran 
should also be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because, without 
such details, an adequate search for 
verifying information cannot be 
conducted.  

4.  If the veteran's alleged combat duty 
is not verified, following the receipt of 
the requested information in paragraph 
#3, the RO should review the file and 
prepare a summary of all of the veteran's 
claimed stressors.  This summary together 
with a copy of the DD 214, a copy of this 
remand, and all associated documents 
should be again sent to the USASCRUR, 
7798 Cissna Road, Suite 101 Springfield, 
Virginia 22150-3197 and if appro-priate, 
U.S. Army Crime Records Center, U.S. Army 
Criminal Investigation Command, ATTN: 
Records Maintenance Branch, 6010 Sixth 
St., Ft. Belvoir, VA 22060.  Those 
agencies should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.  The RO 
should then prepare a report detailing 
the nature of any stressors which it has 
determined are established by the record.  
This report is then to be added to the 
claims folder. 

5.  The veteran should be afforded a VA 
psychiatric examination to determine if 
the diagnostic criteria for PTSD are met 
and, if so, whether it is at least as 
likely as not that his  PTSD is causally 
linked to his combat duty or, if such has 
not been confirmed, to his verified in-
service stressor(s).  The examiner must 
have the claims file and all pertinent 
evidence for review before or at the time 
of the examination.  All appropriate 
testing should be undertaken, and a 
rationale should be provided for any 
opinion rendered.

6.  The veteran should also be given VA 
examinations by specialists in all 
pertinent disorders to determine the 
current status and nature of his current 
disabilities, their etiology, and whether 
they are as likely or not related to 
anything of service origin.  

Specifically, it should be determined if 
the veteran has residuals of shrapnel 
wounds, or other combat trauma, their 
location and other pertinent factors; 
whether he has residuals of back or neck 
injury; whether he has headaches, current 
residuals of an inguinal hernia, a left 
shoulder or arm disorder and/or any 
respiratory problems including as may be 
due to dioxin exposure.

The examiners should annotate their 
findings to the clinical file and support 
conclusions with appropriate references.  
A specific determination should be made 
as to whether any pre-service hernia was 
changed or in any way increased or 
altered in or as a result of service.  
The claims file and all evidence in the 
case must be made available to the 
examiners.  Opinions should be reached as 
to each claimed disorder, whether there 
are current residuals and the likelihood 
of the current problem having a 
relationship to anything of service 
origin.

7.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107); 
66 Fed. Reg. 45,620 (Aug 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 
(2003) is completed and the implementing 
regulations are fully complied with and 
satisfied.  This includes providing the 
veteran with suitable, adequate 
information so that he may pursue his 
claim in an informed manner.  

8.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection on all bases.  With 
regard to the claim of service connection 
for PTSD., the RO should make specific 
findings as to whether the veteran 
engaged in combat with the enemy and, if 
not, whether any of his claimed in-
service stressors are verified.  

If the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The 
regulations should be accurately 
portrayed as shown above.  And a suitable 
period of time should be allowed for 
response.

9.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


